Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 2-16, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a sensor that is configured to generate sensor data that reflects an attribute of a property, the sensor comprising: a host board that is configured to generate the sensor data; and a core board that is connected to the host board, that is configured to identify a type of the host board, and that is configured to communicate with a control device of a monitoring system that monitors the property, wherein the core board of the sensor is configured to: send, to the control device of the monitoring system, a request for firmware associated with the type of the host board; receive, from the control device of the monitoring system, the firmware associated with the type of the host board; store the firmware associated with the type of the host board; receive, from the host board, the sensor data; and transmit, to the control device of the monitoring system, the sensor data, in the context as claimed.

Regarding claims 17-21, the prior art fails to anticipate or make obvious the claimed invention. Specifically, the prior art fails to disclose a method comprising: identifying, by a core board that is connected to a host board, a type of the host board, the host board being configured to generate sensor data that reflects an attribute of a property and the core board being configured to communicate with a control device of a monitoring system that monitors the property; sending, by the core board and to the control device of the monitoring system, a request for firmware associated with the type of the host board; receiving, by the core board and from the control device of the monitoring system, the firmware associated with the type of the host board; storing, by the core board, the firmware associated with the type of the host board; receiving, by the core board and from the host board, the sensor data; and transmitting, by the core board and to the control device of the monitoring system, the sensor data, in the context as claimed.

The closest prior art of Wells (US 6488585), Yang (US 20190239826), Glickman (US 20180365187), Keller (US 20150341185), Glickman (US 20140330999), Sarnacke (US 8589018), Swoboda (US 6920416), Grannis, III (US 6754863), Ledzius (US 6539438), Watts, Jr (US 6341320), Danknick (US 5828864), Arrigotti (US 5794007), Lawrence (US 5758070), Man (US 5710908), and Poechmuller (US 20080306960) fail to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose each and every claimed limitation, alone or in reasonable combination with other references, in the context as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683